Title: [Diary entry: 20 June 1788]
From: Washington, George
To: 

Friday 20th. Thermometer at 64 in the Morning—72 at Noon And 62 at Night. Wind in the Morning & evening No. W. and at Noon So. Wt. Forenoon clear, Afternoon Cloudy with a heavy shower in the evening. Visited the Plantations at Muddy hole, Dogue run, Frenchs & the Ferry. At the first the Plows were in the ground intended for Pease, and the Hoes setting Corn in the New ground at the Mansn. House. At the other three the work the same as yesterday and before, except that about Noon, the Plows at Frenchs finished plowing for Pease and went into the Corn at that place. In the Morning, while we were at Breakfast, Mr. Jno. Mason, Son to Colo. Mason came in to ask my commands for France. After breakfast he returned.